Citation Nr: 1757582	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-12 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for pleural lung disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1954.  The Veteran served during the Korean Conflict Era.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified in a hearing in September 2017 before the undersigned.  The hearing transcript has been associated with the record and considered in the rendering of this decision.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board notes that the Veteran was last afforded pulmonary function tests in  2013.  Since that examination, the record reflects that the Veteran's pulmonary function may have increased in severity.  Specifically, the Veteran testified at his September 2017 hearing that his disability had worsened in the last three years, asserting that he required the use of oxygen throughout the day.  The Board notes that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be afforded another examination on remand.  See 38 C.F.R. § 3.159 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

On remand, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Appropriate efforts should be made to obtain and associate with this case file any outstanding private treatment records, with all necessary assistance from the Veteran.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected pleural lung disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including all necessary pre- and post- bronchodilator pulmonary function tests.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must comment on the severity of the Veteran's service-connected pleural lung disease.  He or she should discuss the specific pulmonary function test measure most indicative of the Veteran's pulmonary performance.  He or she should also discuss the effect of the disability on his occupational functioning and daily activities.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




